DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 07/07/2021.  Claims 2-3, 6, 9-14, 18 and 20 have been canceled. Claims 1, 8, 15, 17 and 19 have been amended.  No new claims have been added.  Therefore, claims 1, 4-5, 7-8, 15-17 and 19 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the proposed amendments presented in the interview appears to no longer be directed toward mental processes.  The examiner affirms that the claimed subject matter are not directed toward mental processes.  
In the remarks applicant argues that the claimed subject matter is not directed toward the abstract category “methods of organizing human activity” under the step 2A prong 1 101 guidance.  Applicant points to the function of receiving via wireless network communication location information wherein the wireless network connection comprises Wi-Fi network connection …the location information comprises an internet protocol (IP) address received from a Wi-Fi gateway configured to establish the Wi-Fi network connection.  Applicant states that it is not reasonable to allege that receiving IP address info from a Wi-Fi gateway device is directed toward “methods of organizing human 
In the remarks applicant argues that under step 2A prong 2, the claimed subject matter as a whole integrates the judicial exception into a practical application.  Applicant points to example 37, which recited a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, improving user interfaces.   Applicant points to example 40 which in response to comparing steps limits the collection of additional protocol data to when initially collected data reflects an abnormal condition which avoids excess traffic volume on the network and hindering network performance.  Applicant argues that claim 1 limitations similarly performs actions including (1) look-up, in geo-location lookup database, a geographic region for a network having the IP address obtained from the Wi-Fi gateway (2) identifying based at least in part on the geo-location look-up database, that the IP 
In the remarks applicant argues that under step 2B, the previous Office action fails to provide any evidence that the claimed subject matter is conventional.  The examiner disagrees in at least page 24-25, the rejection points to case law with respect to conventional processes identified by the court and the specification.  The applicant ignores and does not address the evidence recited in the rejection.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-5 and 7
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer readable medium, as in independent Claim 1 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Manufacture claim 1 recites executed instructions to cause a mobile device to (1) add a card to a wallet, (2) add a second card to a wallet, (3) receive information fist first card issuer located in first country, (4) receive second information identifying second card issuer location in a second country, (5) determine, that second country corresponds to second transaction card is different from first country corresponding to first transaction card by comparing first and second information, (6) receive location information (7) look-up geographic region for network having IP address obtained, (8) identify that IP address obtained corresponds to geographic region of second country (9) identify that mobile device is located within second country (10) configure mobile wallet to selected second card to be utilized based on location data, (11) after second card selection, receive request to initiate transaction, (12)  transmit transaction data.   The claimed limitations which under its broadest reasonable interpretation, covers performance of the transaction process.  When considered as a whole the claimed subject matter is directed toward adding location utilized cards which are selected based on location to transmit transaction information.   Such concepts can be found in the abstract category of sales activities.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a mobile device the steps including (1) adding transaction first and second cards issued by first and second issuer respectively- a common business process (2) receive first and second information identifying first and second issuer located within first and second country respectively-insignificant extra solution activity of receiving data (3) determine first and second country are different countries-a common business practice of analyzing data for transaction purposes (4) receiving mobile device location information in second country-insignificant activity of transmitting data (5) determine, that second country corresponds to second transaction card is different from first country corresponding to first transaction card by comparing first and second information-analyzing transaction related data- a common business practice (6) receive location information –insignificant extra solution activity, the wherein clause limits the technical environment for performing the receiving communication but fails to provide any details related toward a technical process (7) look-up geographic region for network having IP address obtained- insignificant extra solution activity (MPEP 2106.05 (d), (8) identify that IP address obtained corresponds to geographic region of second country – transaction related data comparison- a common business practice (9) identify that mobile device is located within second country-transaction related data comparison- a common business practice (10) configure mobile wallet to selected second card to be utilized based on location data, (11) after second card selection, receive request to initiate transaction-
When considered as a combination of parts Limitations (1) and (2) are directed toward  a common business practice of adding location specific use cards to a wallet.  The combination of limitations (1)-(2) and (3)-(4) is directed toward a business rule for card use of the location specific cards added to a wallet-and directed toward receiving location information and selecting a card based on location data- a common business practice.  The combination of limitations (1)-(2) and (3)-(4) is directed toward applying location use rules for selecting a transaction card for use- a common business practice.   The combination of limitations (5)-(9) is directed toward selecting a card based on location information and IP address information.  The combination of limitations (1)-(4) and (5)-(9) is directed toward adding transaction cards, receiving card issuer location, 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as whole or ordered combination is directed toward applying location use rules to added cards and selecting cards based on received location data, initiating a transaction and transmitting selected card information for the transaction.  Accordingly as a whole the claimed subject matter is directed toward a business process.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a non-transitory computer medium storing instructions executed on a mobile device and a mobile wallet application to perform functions including “receive”, “determine” and “select” which nearly every computer device is capable of performing the basic functions required by the medium instructions. The receiving “via a wireless network connection…comprises Wi-Fi network connection and Wi-Fi gateway to establish the Wi-Fi network connection and for receiving data content including the non-functional descriptive data of location information and IP address information.  The limitation “via a wireless network 
As a result none of the hardware or software (i.e. mobile wallet application) recited by the medium claim offers a meaningful limitation beyond generally linking the use of the medium instructions to a particular technological environment, that is, implementation via computer elements.  Therefore, claiming the use of a mobile device applying a wallet application to perform both the card issuer origin analysis, device locations and selecting a card to use for transactions amounts to no more than mere instructions to apply the exception using a generic mobile device. Mere instructions to apply an exception using a generic mobile device and a generic wallet application cannot provide an inventive concept
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. None of the limitations recite technological implementation details for any of these steps, but instead recite only results desired to be achieved by any and all possible technical means. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms recited in the claim... are functions can be achieved by any SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of adding location restricted cards, selecting cards based on location data, initiating a transaction and transmitting selected card associated transaction data reception- is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. The MPEP 2106.05 provides the following functions found to be conventional and not sufficient for patent eligibility. 
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1382 (utilizing an intermediary computer to forward information}; TL! Communications LLC v. AVAuto. LLC, 823 F,3d 807, 810, 118 USPQ2d 1744, 1745 (Feci. Cir. 2018) (using a telephone for image transmission); OiP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network}; buySAFE, Inc. v. Google, Inc., 765 F,3d 1350, 1355, 112 USPG2d 1093, 1098 (Fed. Cir. 2014) (computer receives and sends information over a network): but see DDR Holdings, LLC v. Hoteis.com, LP., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014} ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added}};
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
Selecting information, based on types of information ... for collection, analysis and display, Electric Power Group. LLC v. Alstom S.A., 830 F,3d 1350. 1354-55. 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
identifying the participants in a process tor hedging risk as commodity providers and commodity consumers, because limiting the use of; the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets, Bilski, 561 U.S. at 595, 95 USPQ2d at 1010
The specification supports that the functions recited are common – 
Para 0060- The processor 710 can include any general purpose processor and a hardware module or software module, such as module 1 732, module 2 734, and module 3 736 stored in storage device 730, configured to control the processor 710 as well as a special-purpose processor where software instructions are incorporated into the actual processor design
para 0061- To enable user interaction with the computing device 700, an input device 745
can represent any number of input mechanisms...An output device 735 can also be one or more of a number of output mechanisms known to those of skill in the art... The communications interface 740 can generally govern and manage the user input and system output. There is no restriction on operating on any particular hardware arrangement and therefore the basic features here may easily be substituted for improved hardware or firmware arrangements as they are developed. 


Para 0021… “For example the network connection application I 06 can be a telephony application that can communicate with a telecommunications network to gam access to the telecommunications network such as a mobile communication network for carrying voice
or data transmissions. The telecommunications network access point, (e.g, a cell phone tower) is represented in this instance by antennae 120. When connected to a mobile telecommunications network, the network connection application can learn of a geographic area code, such as a mobile country code associated with the telecommunications network. The network connection application I 06 can also be an application for accessing a Wi-Fi network and maintaining an issued IP address of the mobile device 102 as well as learning of the IP address of a Wi-Fi gateway which is represented in this instance by antennae 120. When connected to a Wi-Fi network, network connection manager application 106 can use the IP address of the Wi-Fi gateway to look up, in a geo-location lookup database…

[0022] In addition to communicating with a network to learn which geographic region mobile device 102 is located, mobile device 102 can communicate using one or more communication interfaces (not shown, but described with reference to FIG. 7, 740) to communicate through a communication network (telecommunications network, Wi-Fi network, or other access network…

[0050]… In such embodiments, the mobile wallet application can communicate with Wi-Fi or Bluetooth handling applications to learn of the device's location. The mobile device can learn of the IP address of a Wi-Fi, or Bluetooth hotspot and perform a reverse lookup to determine whether the device is within the geographic regions associated with the transaction card. In some embodiment, utilizing Wi-Fi, or Bluetooth can be a preferred mechanism for learning a device's location even when accuracy is not required. For example, if a mobile device is roaming outside its home country, it might have its ability to connect to a mobile telecommunications network disabled, or its cellular interface disabled, and thus Wi-Fi is an alternative, or is Wi-Fi is also not enabled or available a Global Positioning System (GPS) can be used…


[0057] FIG. 6 illustrates a graphical user interface of a transaction card having been automatically selected based on geographic region. FIG. 6 illustrates mobile device 102 in communicating with an antenna of an access point (Wi-Fi, mobile telecommunications network, etc.) and thereby, mobile wallet 104 has learned that the mobile device is located within Australia….



The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 4-5 and 7 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 4 is directed toward recommending second card to be default card- A common business practice.  Dependent claim 5 is directed toward determining device within a geographic location- a common business practice.  Dependent claim 7 is directed toward confirming card issuer and card eligible for transaction- a common business practice. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 4-5 and 7 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter
In reference to Claim 8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8. Such methods fall under the statutory 
STEP 2A Prong 1. Method claim 8 steps corresponds to the instruction of non-transitory claim 1.  Therefore, claim 8 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 8 steps corresponds to instruction of non-transitory medium claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a mobile device to look-up geographic region, identify IP address corresponds to geographic region, identify mobile device location, configure the mobile application to select card, receiving request, a mobile wallet application for adding transaction cards and determining second country corresponds to second card issued, selecting cards and transmitting information, a card issuer internet communication for receiving data.    The receiving “via a wireless network connection…comprises Wi-Fi network connection and Wi-Fi gateway to establish the Wi-Fi network connection and for receiving data content including the non-functional descriptive data of location information and IP address information.  The limitation “via a wireless network connection is recited at a high level of generality and 
The receiving “via a wireless network connection…comprises Wi-Fi network connection and Wi-Fi gateway to establish the Wi-Fi network connection and for receiving data content including the non-functional descriptive data of location information and IP address information.  The limitation “via a wireless network connection is recited at a high level of generality and merely automates the receiving process, therefore acting as a generic computer communication environment to perform the abstract idea. The Wi-Fi network connection is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limits upon the abstract idea. 
Method claim 8 steps corresponds to the instruction of non-transitory medium claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
In reference to Claims 15-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a mobile device, as in independent Claim 15 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Mobile device claim 15 functions corresponds to the instruction of non-transitory claim 1.  Therefore, claim 15 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Mobile device claim 15 functions corresponds to instruction of non-transitory medium claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above 
The receiving “via a wireless network connection…comprises Wi-Fi network connection and Wi-Fi gateway to establish the Wi-Fi network connection and for receiving data content including the non-functional descriptive data of location information and IP address information.  The limitation “via a wireless network connection is recited at a high level of generality and merely automates the receiving process, therefore acting as a generic computer communication environment to perform the abstract idea. The Wi-Fi network connection is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limits upon the abstract idea. 
Mobile device claim 15 functions corresponds to the instruction of non-transitory medium claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-17 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 is directed toward launching a mobile application, receiving location information, select 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-5, 7-8, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0265685 A1 by Brudnicki et al (Brudnicki), in view of US Pub No. 2016/0328706 A1 by Kennedy (Kennedy), in view of US Pub No. 2017/0004486 A1 by Dhala et al. (Dhala) and further in view of US Patent No. 9633216 B2 by Gokhale et al (Gokhale)
In reference to Claim 1:
Brudnicki teaches:
(Currently Amended) A non-transitory computer-readable medium storing computer executable instructions thereon, the instructions when executed by a mobile device effective for causing the mobile device ((Brudnicki) in at least para 0036) to:
add a first transaction card to a mobile wallet application of the mobile device, the first transaction card issued by a first card issuer ((Brudnicki) in at least para 0060, para 0078):
add a second 
receive, via a first card issuer Internet communication with a first card issuer that issued the first transaction card, first information identifying that the first card issuer ((Brudnicki) in at least para 0056, para 0059-0060, para 0065, para 0068-0070)...;
receive, via a second card issuer Internet communication with a second card issuer that issued the second transaction card, second information identifying that the second card issuer ((Brudnicki) in at least para 0056, para 0059-0060, para 0065, para 0068-0070) ....
determine, by the mobile wallet application, that the second country [location]corresponding to the second transaction card is different from the first country [location] corresponding to the first transaction card based at least in part on comparing the first information and the second information ((Brudnicki) in at least Abstract; para 0010-0011, para 0031, para 0075 wherein the prior art teaches location information presents card or coupon or ticket access based on location information, para 0082 wherein the prior art teaches usage rule for one/first card example of city bank card and usage rules of different/second card visa card, para 0083-0085):
receive, via a wireless network connection, location information wherein the wireless network connection comprises a Wi-Fi network connection, wherein the location information comprises an Internet Protocol (IP) address received from a Wi-Fi gateway configured to establish the Wi-Fi network connection and wherein the instructions cause the mobile device to ((Brudnicki) in at least Abstract; para 0005 wherein the prior art teaches wireless communication old and well known; para 0010-0011, para 0029-0030 wherein the prior art teaches communication include 
automatically configure the mobile wallet application to select the second transaction card to be utilized in a transaction when-in response to the identification that the mobile device is located within the second country ((Brudnicki) in at least Abstract; para 0010-0011, para 0031, para 0075, para 0082, para 0086, para 0089);
subsequent to the second transaction card being selected, receive a request to initiate an electronic transaction ((Brudnicki) in at least para 0084, para 0086); and
transmit by the mobile wallet application, electronic transaction information corresponding to the second transaction card, ((Brudnicki) in at least para 0084, para 0086)
Brudnicki does not explicitly teach:
first card issuer is located within a first country:
second card issuer is located within a second country
look-up in a geo-location lookup database, a geographic region for a network having the IP address obtained from the Wi-Fi gateway; identify, based at least in part on the geo-location lookup database, that the IP address obtained from the Wi-Fi gateway corresponds to the geographic region of the second country, and identify based at least in part on the identification that the IP address corresponds to the geographic region of the second country, that the mobile device is located within the second country;
wherein the first country is designated as a home region when the first country is the same country as is associated with an account to which the mobile device is registered wherein the second country is outside the home region, and wherein the first transaction card associated with the designated home region is a default transaction card for all regions in the world except the second country.
Kennedy teaches:
add a second transaction card ... of the mobile device, the second transaction card issued by a second card issuer((Kennedy) in at least para 0019, para 0023, para 0043)
receive, via a first card issuer Internet communication with a first card issuer that issued the first transaction card, first information identifying that the first card issuer is located within a first country ((Kennedy) in at least para 0005, para 0009, para 0026, para 0030, para 0040):
receive, via a second card issuer Internet communication with a second card issuer that issued the second transaction card, second information identifying that the second card issuer is located within a second country ((Kennedy) in at least para 0005, para 0009, para 0026, para 0030, para 0040, para 0043)
determine, by the mobile wallet application, that the second country is different from the first country based at least in part on the first information and the second information ((Kennedy) in at least para 0019, para 0002, para 0026, para 0030, para 0040):
receive, via a wireless network connection, location information indicating that the mobile device is located within the second country ((Kennedy) in at least para 0034-0035, para 0040)
wherein the first country is designated as a home region when the first country is the same country as is associated with an account to which the mobile device is registered wherein the second country is outside the home region, and wherein the first transaction card associated with the designated home region is a default transaction card for all regions in the world except the second country.((Kennedy) in at least Abstract; para 0003, para 0034-0035 wherein the prior art teaches the customer use card of local issuer, para 0038)
Both Brudnicki and Kennedy are directed toward transactions where cards/accounts for a transaction are selected based on location and issuer information is provided. Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable or to use a card of the same currency as the location so that the currency need not be converted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the location data and details related to issuers of account as taught by Brudnicki to include the location country data as a use restriction and country of issuers as issuer data considered as taught by Kennedy since Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable or to use a card of the same currency as the location so that the currency need not be converted. 
Dhala teaches:
determine, by the mobile wallet application, that the second country [location]corresponding to the second transaction card is different from the first country [location] corresponding to the first transaction card based at least in part on comparing the first information and the second information ((Dhala) in at least FIG. 3; para 0035, para 0038, para 0039, para 0049, para 0051-0052):
automatically configure the mobile wallet application to select the second transaction card to be utilized in a transaction when-in response to the identification that the mobile device is located within the second country ((Dhala) in at least Abstract, para 0008-0009, para 0023-0025, para 0027, para 0049 wherein the prior art teaches cards based on location profile rules, para 0055-0059);
subsequent to the second transaction card being selected, receive a request to initiate an electronic transaction ((Dhala) in at least FIG. 3-4; para 0049, para 0055); and
transmit by the mobile wallet application, electronic transaction information corresponding to the second transaction card, wherein the first country is designated as a home region when the first country is the same country as is associated with an account to which the mobile device is registered wherein the second country is outside the home region, and wherein the first transaction card associated with the designated home region is a default transaction card for all regions in the world except the second country
Both Brudnicki and Dhala apply location usage rules for transaction accounts using wallet interface for applying user preferences.  Brudnicki teaches the motivation that there is a need for wallets with multiple payments cards are issued to a single device for a solution using technology to prevent fraud based on geolocation where different geographic profile rules for each card is applied.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the cards of the wallet with geolocation rules of Brudnicki include the teaching of Dhala to include and be applied to a plurality card account of the wallet where each card had different geolocation profile rules in order to prevent fraud.  
Gokhale teaches:
look-up in a geo-location lookup database, a geographic region for a network having the IP address obtained from the Wi-Fi gateway ((Gokhale) in at least Col 16 lines 61-Col 17 lines 1-39, Col 21 lines 3-21, Col 30 lines 32-40);
identify, based at least in part on the geo-location lookup database, that the IP address obtained from the Wi-Fi gateway corresponds to the geographic region of the second country, and identify based at least in part on the identification that the IP address corresponds to the geographic region of the second country, that the mobile device is located within the second country ((Gokhale) in at least Col 16 lines 61-Col 17 lines 1-39, Col 21 lines 3-21, Col 30 lines 32-40);
Both Brudnicki and Gokhale using applying location information rules related to identified geographic regions in order to control data.  Gokhale teaches the motivation utilizing IP address in order to determine device location and lookup tables for analysis 
In reference to claim 4:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 1.  Brudnicki further discloses the limitations of dependent claim 4
(Previously Presented) The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), 
wherein the instructions to add the second transaction card are effective to automatically recommend the second 
In reference to claim 5:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 1.  Brudnicki further discloses the limitations of dependent claim 5
(Previously Presented) The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), wherein the instructions cause the mobile device to:
Brudnicki does not explicitly teach:
‘determine that the mobile device is within the second country based at least in part on the location information ((Kennedy) in at least para 0005, para 0009, para 0026, para 0030, para 0040); and
automatically recommend the second 
Kennedy teaches:
determine that the mobile device is within the second country based at least in part on the location information ((Kennedy) in at least FIG. 5; para 0009, para 0025-0026, para 0029; and
automatically recommend the second 
Both Brudnicki and Kennedy are directed toward transactions where cards/accounts for a transaction are selected based on location and issuer information is provided. Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable or to use a card of the same currency as the location so that the currency need not be converted. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the location data and details related to issuers of account as taught by Brudnicki to include the location country data as a use restriction and country of issuers as issuer data considered as taught by Kennedy since Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable or to use a card of the same currency as the location so that the currency need not be converted. 
In reference to claim 7:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 1.  Brudnicki further discloses the limitations of dependent claim 7
(Previously Presented) The non-transitory computer-readable medium of claim 1 (see rejection of claim 1 above), 
wherein the instructions to add the second transaction card include instructions to confirm with the second card issuer that the second transaction card is eligible for use with the mobile wallet application.((Brudnicki) in at least para 0060, para 
In reference to claim 8:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 8.  
Method claim 8 steps corresponds to instructions of manufacture claim 1.  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1.
In reference to claim 9:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 8.  Brudnicki further discloses the limitations of dependent claim 9
(Previously Presented) The method of claim 8 (see rejection of claim 8 above),
Brudnicki does not explicitly teach:
wherein the first country is designated as a home region when the first country is the same country as is associated with an account to which the mobile device is registered, and the second country is outside the home region.
Kennedy teaches:
wherein the first country is designated as a home region when the first country is the same country as is associated with an account to which the mobile device is ((Kennedy) in at !east para 0026)
Both Brudnicki and Kennedy are directed toward transactions where transactions are restricted based on location.   Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the location data for transactions as taught by Poole to include the location data as taught by Kennedy since Kennedy teaches the motivation of determining the data related to the country of the issuer in order to determine whether the currency is the home currency or that the currency is stable.
In reference to claim 13:
The combination of Brudnicki and Kennedy discloses the limitations of independent claim 8.  Brudnicki further discloses the limitations of dependent claim 13
(Currently Amended) The method of claim 8 (see rejection of claim 8 above),  further comprising 
determining that the mobile device is located within the second country [geographic location] based at least in part on global positioning system (GPS) information
Brudnicki does not explicitly teach the location determined by the gps is a location within a country, however Kennedy teaches that locations for transaction can occur in different countries and using location tags to determine countries.  Accordingly Brudnicki contained a generic location of a transaction which differed from the claimed device transaction location by the substitution of some country location with other generic locations located by gps for transactions.  The prior art Kennedy provides evidence that the substituted components and their functions were known in the art.  Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable
In reference to claim 15:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 15.  
Device claim 15 functions corresponds to instructions of manufacture claim 1.  
The additional elements recited in the claim beyond the corresponding elements of manufacture claim 1 include a 
mobile device ((Brudnicki) in at least FIG. 2) comprising 
one or more communication interfaces configured to communicate with one or more communication networks ((Brudnicki) in at least FIG. 2, para 0028-0030); and 
a processor coupled to the one or more communication interfaces and to a memory configured to store computer-readable instructions, the processor being configured to execute the computer-readable instructions ((Brudnicki) in at least para 0011-to at least [to perform the corresponding instructions of claim 1]: 
Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1.
In reference to claim 16:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 15.  Brudnicki further discloses the limitations of dependent claim 16
(Previously Presented) The mobile computing device of claim 15 (see rejection of claim 15 above),
wherein the mobile wallet application is configured to be launched as a background process in order to perform, prior to receiving the request to initiate the electronic transaction ((Brudnicki) in at least para 0075, para 0084, para 0086):
the receiving of the location information ((Brudnicki) in at least Abstract; para 0010-0011, para 0031, para 0075, para 0082): and
the automatic configuration to select the second transaction card to be utilized for transmitting the electronic transaction information corresponding to the second transaction card. ((Brudnicki) in at least Abstract; para 0010-0011, para 0031, para 0075, para 0082, para 0086, para 0089)
In reference to claim 19:
The combination of Brudnicki, Kennedy, Dhala and Gokhale discloses the limitations of independent claim 15.  Brudnicki further discloses the limitations of dependent claim 19
(Currently Amended) The mobile computing device of claim 15 (see rejection of claim 15 above),
wherein the  location information is received via a Wi-Fi connection manager configured to communicate with the Wi-Fi Gateway((Brudnicki) in at least Abstract; para 0005 wherein the prior art teaches wireless communication old and well known; para 0010-0011, para 0029-0030 wherein the prior art teaches communication include NFC IP, para 0031, para 0033-0034,para 0036 wherein the prior art teaches a wireless router [gateway] links LANs 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2012/0265685 A1 by Brudnicki et al (Brudnicki), in view of US Pub No. 2016/0328706 A1 by Kennedy (Kennedy) in view of US Pub No. 2017/0004486 A1 by Dhala et al. (Dhala) US Patent No. 9633216 B2 by Gokhale et al (Gokhale) as applied to claim 15 above, and further in view of US Pub No. 2016/092123 A1 by Lim (Lim)
In reference to claim 17:
The combination of Brudnicki and Kennedy discloses the limitations of independent claim 15.  Brudnicki further discloses the limitations of dependent claim 17

Brudnicki does not explicitly teach:
‘wherein the mobile wallet application is configured to automatically recommend the second transaction card to be a default transaction card for transactions occurring within the second country.
Dhala teaches automatically selecting transaction card as the default card for transaction within a second country but fails to teach automatically recommending a card. ((Dhala) in at least Abstract, para 0008-0009, para 0023-0025, para 0027, para 0049 wherein the prior art teaches cards based on location profile rules, para 0055-0059)
Lim teaches:
wherein the mobile wallet application is configured to automatically recommend the second transaction card to be a default transaction card for transactions occurring within the second country. ((Lim) in at least para 0036-0037, para 0057)
Both Brudnicki and Lim are directed toward location usage rules for transaction cards. Lim teaches the motivation of an algorithm utilized in a transaction which selects a default transaction card based on a geographic location in order to optimize user ranking to a wallet containing plurality of transaction cards. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the usage rules of Brudnicki to include the selection of a default card based on geographic location of Lim since Lim teaches the motivation of an algorithm utilized in a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2011/0047075 A1 by Fourez is cited for teaching location controls for payment card transactions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697